Citation Nr: 1436662	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected achilles tendonitis of the left ankle.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected acute meniscal tear with osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1983 to July 1983, June 1984 to October 1984, June 1986 to June 1990, March 1998 to April 1998, January 2005 to April 2006, and June 2009 to July 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a May 2013 hearing via videoconference, however in a May 2013 written statement he withdrew his hearing request.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In a May 2013 written statement the Veteran requested a temporary total disability rating following his right knee surgery.  Accordingly, this issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating for a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a May 2013 written statement the Veteran stated he wished to withdraw his appeal concerning a higher rating for his service-connected left ankle disability.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, in a May 2013 written statement the Veteran clearly stated he wished to withdraw his appeal for an increased rating for his service-connected left ankle disability.

As the Veteran has withdrawn his appeal this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to an initial increased rating for service-connected left ankle disability is dismissed.


REMAND

Remand is required regarding the Veteran's appeal for an increased initial rating for his service-connected right knee disability.

In May 2013, the Veteran submitted additional evidence concerning his right knee, including medical records of a recent surgery.  In his May 2013 written statement the Veteran requested for this new medical evidence to be considered by the RO.  VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case had been issued, then a supplemental statement of the case will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  Therefore, this issue is remanded for initial RO consideration of the newly submitted evidence, as per the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Consider all evidence in the claims file, including the new medical evidence submitted by the Veteran in May 2013, and readjudicate the appeal (with any new development the RO deems needed).  If the claim remains denied, provide the Veteran and any representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


